DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification (page 9, lines 261-263) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The abstract of the disclosure is objected to because:
In lines 613-614, “intravenous oxygen-ozone mixture” should be changed to “an intravenous oxygen-ozone mixture”
In lines 615-616, “an intravenous oxygen-ozone mixture” should be changed to “the intravenous oxygen-ozone mixture”
Line 616 recites “The method”. Line 613 previously introduces “A treatment method…” and line 615 previously introduces “a method…”. It is unclear which method is being referred to in line 616
In lines 616-617, “the steps” should be changed to “steps”
Line 618 recites “a user”. Line 613 previously introduces “a patient”. It is unclear whether the two terms are the same or different
In line 619, “an oxygen-ozone mixture” should be changed to “the oxygen-ozone mixture”
	Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
	A Cross-Reference to Related Applications section is missing in which it is stated that the application is a CIP of US 15/413,410 filed 01/23/2017, which is a CIP of US 15/373,453 filed 12/08/2016, which claims priority to US 62/281,919 filed 01/22/2016, US 62/281,616 filed 01/21/2016, and US 62/264,522 filed 12/08/2015.
Appropriate correction is required.

Claim Objections
Claims 1-3, 5, 9-12, and 14 are objected to because of the following informalities: 
In regards to claim 1, line 531, “the steps” should be changed to “steps”.
In regards to claim 2, line 548, “the steps” should be changed to “steps”.
	In regards to claim 3, line 557, “the human patient” should be changed to “the human”.
	In regards to claim 5, line 565, “the human patient” should be changed to “the human”.
	In regards to claim 9, line 578, “the human patient” should be changed to “the human”.
	In regards to claim 10, line 581, “the human patient” should be changed to “the human”.
In regards to claim 11, line 584, “the steps” should be changed to “steps”.

	In regards to claim 11, line 590, “the human patient” should be changed to “the human”.
	In regards to claim 12, line 592, “the step” should be changed to “a step”.
	In regards to claim 12, lines 597-598, “a syringe” should be changed to “the syringe”.
	In regards to claim 14, line 607, “the step” should be changed to “a step”.
	In regards to claim 14, line 608, “the human patient” should be changed to “the human”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, lines 530-531 recite: an intravenous oxygen-ozone mixture “(Oxygen Ozone Regenerative Therapies, OORT)”. Due to the parentheses, it is unclear whether “Oxygen Ozone Regenerative Therapies, OORT” is part of the claimed invention. Claims 2-14 are rejected by virtue of being dependent upon claim 1.

	In regards to claim 1, lines 536-539 recite: the volumetric dosage of the oxygen-ozone mixture (Oxygen Ozone Regenerative Therapies, OORT) being 96% oxygen and 4% ozone “(or a concentration of 55 mcg of ozone gas per ml of oxygen-ozone gaseous mixture)”. Due to the parentheses, it is unclear whether “or a concentration of 55 mcg of ozone gas per ml of oxygen-ozone gaseous mixture” is part of the claimed invention. Claims 2-14 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, line 537 recites: the oxygen-ozone mixture “(Oxygen Ozone Regenerative Therapies, OORT)”. Due to the parentheses, it is unclear whether “Oxygen Ozone Regenerative Therapies, OORT” is part of the claimed invention. Claims 2-14 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, lines 538 recites “ozone gas”. Line 530 previously introduces “oxygen-ozone”. It is unclear whether “ozone gas” is a component of “oxygen-ozone” or a different component. Claims 2-14 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, line 539 recites “oxygen-ozone gaseous mixture”. Line 530 previously introduces “oxygen-ozone mixture”. It is unclear whether the two terms refer to the same component or to different components. Claims 2-14 are rejected by virtue of being dependent upon claim 1.
	In regards to claim 1, lines 542-543 recite: the oxygen-ozone mixture “(Oxygen Ozone Regenerative Therapies, OORT)”. Due to the parentheses, it is unclear whether “Oxygen Ozone 
	In regards to claim 2, lines 550-551 recite: the oxygen-ozone mixture “(Oxygen Ozone Regenerative Therapies, OORT)”. Due to the parentheses, it is unclear whether “Oxygen Ozone Regenerative Therapies, OORT” is part of the claimed invention. Claims 3-5 are rejected by virtue of being dependent upon claim 2.
	In regards to claim 3, lines 554-555 recite: the oxygen-ozone mixture “(Oxygen Ozone Regenerative Therapies, OORT)”. Due to the parentheses, it is unclear whether “Oxygen Ozone Regenerative Therapies, OORT” is part of the claimed invention. 
	In regards to claim 5, lines 562-563 recite: the oxygen-ozone mixture “(Oxygen Ozone Regenerative Therapies, OORT)”. Due to the parentheses, it is unclear whether “Oxygen Ozone Regenerative Therapies, OORT” is part of the claimed invention. 
	In regards to claim 11, line 586 recites “the gaseous mixture”. Claim 11 depends upon claim 1. Claim 1, line 530 previously introduces “oxygen-ozone mixture” and claim 1, line 539 recites “oxygen-ozone gaseous mixture”. It is unclear which term of claim 1 is being referred to in claim 11.
	In regards to claim 11, lines 587 recites: the oxygen-ozone mixture “(Oxygen Ozone Regenerative Therapies, OORT)”. Due to the parentheses, it is unclear whether “Oxygen Ozone Regenerative Therapies, OORT” is part of the claimed invention.
	In regards to claim 12, lines 595-596 recite: the oxygen-ozone mixture “(Oxygen Ozone Regenerative Therapies, OORT)”. Due to the parentheses, it is unclear whether “Oxygen Ozone Regenerative Therapies, OORT” is part of the claimed invention.

	In regards to claim 12, line 598 recites “above gaseous mixture”. Claim 12 depends upon claim 1. Claim 1, line 530 previously introduces “oxygen-ozone mixture” and claim 1, line 539 recites “oxygen-ozone gaseous mixture”. It is unclear which term of claim 1 is being referred to in claim 12.
	In regards to claim 12, line 598 recites “this tubing”. First, there is insufficient antecedent basis for this limitation in the claim. Second, line 597 recites “the tubing”. It is unclear whether “this tubing” is the same component or a different component from “the tubing”. Third, claim 12 depends upon claim 1. Claim 1, line 532 introduces “an infusion device”. It is unclear whether the “this tubing” and “an infusion device” refer to the same component or to different components.
	In regards to claim 12, lines 598-599 recite “the full syringe”. Due to the indefiniteness of “above gaseous mixture”, it is unclear whether “the full syringe” should be changed to “the syringe full of the oxygen-ozone mixture” or “the syringe full of the oxygen-ozone gaseous mixture”.
	In regards to claim 13, lines 601-602 recite: the oxygen-ozone mixture “(Oxygen Ozone Regenerative Therapies, OORT)”. Due to the parentheses, it is unclear whether “Oxygen Ozone Regenerative Therapies, OORT” is part of the claimed invention.
	In regards to claim 13, line 605 recites “the gaseous mixture”. Claim 13 depends upon claim 1. Claim 1, line 530 previously introduces “oxygen-ozone mixture” and claim 1, line 539 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, and 12-14 of U.S. Patent No. 10,335,538 in view of Caplan (US 2018/0133248). 
	Both the application claims and the patent claims recite a method, oxygen-ozone mixture, providing a syringe, an infusion device and a tourniquet, identifying an accessible peripheral vein on an upper extremity, preparing a volumetric dosage of the oxygen-ozone mixture with the syringe, the volumetric dosage of the oxygen-ozone mixture being 96% oxygen and 4% ozone, applying the tourniquet to a cannulation area on the upper extremity and inserting the infusion device into the accessible peripheral vein, and transferring the volumetric dosage of the oxygen-ozone mixture from the syringe, through the infusion device, and into the accessible peripheral vein at a specified infusion rate by releasing the tourniquet from the cannulation area after a witnessed flash of blood. However, the patent claims are silent about whether the oxygen-ozone mixture is Oxygen Ozone Regenerative Therapies, OORT. And while the patent claims teach identifying an accessible peripheral vein on an upper extremity of the patient, the patent claims are silent about whether the patient is a human. Caplan teaches a method of administering an intravenous oxygen-ozone mixture (Oxygen Ozone Regenerative Therapies, OORT) (paragraphs Examiner notes that for the claim limitation of the volumetric dosage of the oxygen-ozone mixture (Oxygen Ozone Regenerative Therapies, OORT) being 96% oxygen and 4% ozone (or a concentration of 55 mcg of ozone gas per ml of oxygen-ozone gaseous mixture), due to the term “or”, the prior art is only required to disclose 96% oxygen and 4% ozone “or” a concentration of 55 mcg of ozone gas per ml of oxygen-ozone gaseous mixture, in order to anticipate/render obvious the claim limitation. Thus, as the patent claims teach 96% oxygen and 4% ozone, said claim limitation is anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan (US 2017/0157317), and further in view of Caplan (US 2018/0133248). Examiner notes that Balakrishnan (US 2017/0157317) is the publication of the parent application (US 15/373,453) with a publication date of June 8, 2017. However, the effective filing date of the present application is understood as July 1, 2019, as the parent applications (US 15/373,453 and US 15/413,410) do not disclose all of the features of the method of claim 1 of the present application, such as “Oxygen Ozone Regenerative Therapies, OORT”, “identifying an accessible peripheral vein on an upper extremity of a human”, and the volumetric dosage of the oxygen-ozone mixture “(Oxygen Ozone Regenerative Therapies, OORT)” being 96% oxygen and 4% ozone “(or a concentration of 55 mcg of ozone gas per ml of oxygen-ozone gaseous mixture)”. Therefore, the publication of the parent application (US 15/373,453) as Balakrishnan (US 2017/0157317) on June 8, 2017, which was published more than one year before the effective filing date of the present application of July 1, 2019, is used as prior art against claims 1-14 as being obvious in view of Caplan (US 2018/0133248).
	In regards to claim 1, Balakrishnan teaches a method of administering an intravenous oxygen-ozone mixture (claim 1, preamble), the method comprising the steps of: 
providing a syringe, an infusion device and a tourniquet (claim 1, (A))
identifying an accessible peripheral vein on an upper extremity (claim 1, (B))
preparing a volumetric dosage of the oxygen-ozone mixture with the syringe (claim 1, (C)), the volumetric dosage of the oxygen-ozone mixture being 96% oxygen and 4% ozone (claim 7) 
applying the tourniquet to a cannulation area on the upper extremity and inserting the infusion device into the accessible peripheral vein (claim 1, (D))
transferring the volumetric dosage of the oxygen-ozone mixture from the syringe, through the infusion device, and into the accessible peripheral vein at a specified infusion rate by releasing the tourniquet from the cannulation area after a witnessed flash of blood (claim 1, (E))
Balakrishnan is silent about whether the intravenous oxygen-ozone mixture is Oxygen Ozone Regenerative Therapies, OORT. And while Balakrishnan teaches identifying an accessible peripheral vein on an upper extremity of the patient (claim 1, (B)), Balakrishnan is silent about whether the patient is a human. Caplan teaches a method of administering an intravenous oxygen-ozone mixture (Oxygen Ozone Regenerative Therapies, OORT) (paragraphs [0062][0063][0087][0123]), comprising identifying an accessible peripheral vein of a human (paragraph [0034][0123]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intravenous oxygen-ozone mixture, of the method of Balakrishnan, to be Oxygen Ozone Regenerative Therapies, OORT, as taught by Caplan, as such will improve general tissue function, health, longevity, and general systemic well-being that, for example, hyperbaric oxygen chambers cannot provide and that the introduction of oxygen through the respiratory system (nostrils and lungs) cannot provide (paragraph [0087]). And it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the patient, of the modified method of Balakrishnan and Caplan, to be a human, as taught by Caplan, as such is the most preferable patient, of patients further including cows, pigs, horses, cats, dogs, rats, and monkeys (paragraph [0034]), for treating a variety of disease states in the human, wherein tissues suffer Examiner notes that for the claim limitation of the volumetric dosage of the oxygen-ozone mixture (Oxygen Ozone Regenerative Therapies, OORT) being 96% oxygen and 4% ozone (or a concentration of 55 mcg of ozone gas per ml of oxygen-ozone gaseous mixture), due to the term “or”, the prior art is only required to disclose 96% oxygen and 4% ozone “or” a concentration of 55 mcg of ozone gas per ml of oxygen-ozone gaseous mixture, in order to anticipate/render obvious the claim limitation. Thus, as Balakrishnan teaches 96% oxygen and 4% ozone (claim 7), said claim limitation is anticipated.
	In regards to claim 2, in the modified method of Balakrishnan and Caplan, Balakrishnan teaches repeating steps (B) through (E) as a plurality of treatment sessions; incrementally increasing the volumetric dosage of the oxygen-ozone mixture by a specified volume during each treatment session of the plurality of treatment sessions (claim 2). In the combination of Balakrishnan and Caplan, the oxygen-ozone mixture is Oxygen Ozone Regenerative Therapies, OORT, as taught by Caplan.
	In regards to claim 3, in the modified method of Balakrishnan and Caplan, Balakrishnan teaches wherein the volumetric dosage of the oxygen-ozone mixture during an initial session is within a range of 10 to 20 milliliters (mL) and proportionately depends upon a weight and a habitus of the patient, and wherein the initial session is from the plurality of treatment sessions (claim 3). In the combination of Balakrishnan and Caplan, the oxygen-ozone mixture is Oxygen Ozone Regenerative Therapies, OORT, as taught by Caplan, and the patient is a human, as taught by Caplan.
	In regards to claim 4, in the modified method of Balakrishnan and Caplan, Balakrishnan teaches wherein the specified volume is 10 mL (claim 4). 

	In regards to claim 6, in the modified method of Balakrishnan and Caplan, Balakrishnan teaches wherein the infusion device is a 27-gauge infusion set and is in fluid communication with the syringe (claim 6). 
	In regards to claim 7, in the modified method of Balakrishnan and Caplan, Balakrishnan teaches wherein the specified infusion rate is 1 mL every 5 to 15 seconds (claim 8). 
	In regards to claim 8, in the modified method of Balakrishnan and Caplan, Balakrishnan teaches wherein the specified infusion rate is adjusted to be proportionately slower for a smaller diameter of the accessible peripheral vein (claim 9). 
	In regards to claim 9, in the modified method of Balakrishnan and Caplan, Balakrishnan teaches wherein appendages of the patient are held straight during step (E) (claim 10). In the combination of Balakrishnan and Caplan, the patient is a human, as taught by Caplan.
	In regards to claim 10, in the modified method of Balakrishnan and Caplan, Balakrishnan teaches wherein the patient is resting in a semi-recumbent position, with outstretched limbs, during step (E) (claim 11)(paragraph [0012]). In the combination of Balakrishnan and Caplan, the patient is a human, as taught by Caplan.

	In regards to claim 12, in the modified method of Balakrishnan and Caplan, Balakrishnan teaches simultaneously executing a first iteration of steps (A) through (E) with the syringe and a second iteration of steps (A) through (E) with another syringe in order to double the volumetric dosage of the oxygen-ozone mixture for a treatment session (claim 13), after first clamping the tubing of the IV catheter (paragraph [0013]). Further, while Balakrishnan teaches switching out syringes (paragraph [0013]), Balakrishnan is silent about switching out an empty syringe for a syringe full of above gaseous mixture, and unclamping this tubing, as soon as the full syringe is connected. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify switching out syringes, of the modified 
	In regards to claim 13, in the modified method of Balakrishnan and Caplan, Balakrishnan teaches wherein the volumetric dosage of the oxygen-ozone mixture doubles to a range between 110 mL to 120 mL (claim 14). However, Balakrishnan is silent about 30 treatment sessions extendable to over a 6-7 month period, for a more protracted retention period of therapeutic effects of the gaseous mixture. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the volumetric dosage of the oxygen-ozone mixture doubles to a range between 110 mL to 120 mL, of the modified method of Balakrishnan and Caplan, to be over 30 treatment sessions extendable to over a 6-7 month period, for a more protracted retention period of therapeutic effects of the gaseous mixture, as an obvious matter of design choice, as a person of ordinary skill in the art before the effective filing date of the claimed invention would have known how to select the number of treatment sessions over a period of time in order to effectively treat the patient with the oxygen-ozone mixture. In the combination of Balakrishnan and Caplan, the oxygen-ozone mixture is Oxygen Ozone Regenerative Therapies, OORT, as taught by Caplan.
	In regards to claim 14, in the modified method of Balakrishnan and Caplan, Balakrishnan teaches prompting the patient to initiate a weight-lifting exercise in order to improve blood circulation around the cannulation area (claim 15). In the combination of Balakrishnan and Caplan, the patient is a human, as taught by Caplan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783